             Case 19-35198 Document 207 Filed in TXSB on 11/05/19 Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                         ENTERED
                                                                                                              11/05/2019
                                                                   §
    In re:                                                         § Chapter 11
                                                                   §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                     § Case No. 19-35198
                                                                   §
                                     Debtors.                      § (Jointly Administered)
                                                                   §

                           ORDER GRANTING DEBTORS’ EMERGENCY
                             MOTION FOR STATUS CONFERENCE

       The Court considered the Debtors’ Emergency Motion for Status Conference and for cause
shown, it is ORDERED

        The Court will conduct a telephonic status conference with regards to confirmation of the
Debtors’ Plan,2 final approval of the Disclosure Statement, and the Motion to Seal on November
7, 2019 at 10:00 a.m. (prevailing Central Time) before Judge Marvin Isgur, Courtroom No.
404, 515 Rusk Avenue, Houston, TX 77010. The reset dates for the confirmation hearing and
disclosure statement hearing will be announced at the November 7, 2019 hearing. The Court
anticipates a resetting to NOvember 12, 2019 at 2:00 p.m.
             Parties may participate by telephone using the Court’s dial in line.

                                   Dial-in Telephone No.: 1-712-775-8925
                                       Conference Room No.: 815978


    Signed: November
            October 17,05, 2019
                        2018

    Dated: __________, 2019                                   ____________________________________
                                                            MARVIN ISGUR Marvin Isgur
                                                            UNITEDUnited States
                                                                    STATES      Bankruptcy Judge
                                                                             BANKRUPTCY      JUDGE




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC
(8298); Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan
Production Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners
II-M, L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
2
          Capitalized terms used but not defined in this Notice shall have the meanings ascribed to them in the
Emergency Motion.

                                                        2
